DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/27/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-4 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (US 2013/0033741 A1) in view of Ishihara et al. (US 2012/0013594 A1) and Hayashi et al. (US 2006/0229376 A1).
Re claims 1-4 and 7, Mori et al. discloses a device comprising a first transparent base material (5); a second transparent base material (4); and a dimming layer (9) disposed between the first transparent base material and the second transparent base material, the dimming layer comprising a resin spacer (‘spacer beads’, [0082]), the dimming laminate being a PDLC or SPD-type dimming laminate (paragraph 0079).  Mori et al. does not disclose the device wherein the resin spacer comprises no resin particles having a particle diameter of 1.4 times or more an average particle diameter of the resin particles, or comprising 0.0006% or less of the resin particles having the particle diameter of 1.4 times or more the average particle diameter of the resin particles, relative to 100% of a whole number of the resin particles, wherein the resin spacer comprises no resin particles having a particle dimeter of 1.7 times or more the average particle diameter of the resin particles, wherein the resin spacer comprises no resin particles having a diameter of 0.5 times or less the average particle diameter of the resin particles or comprises 0.5% or less of the resin particles having the particles diameter of 0.5 times or less the average particle dimeter of the resin particles, relative to 100% of the whole number of resin particles, wherein the average particles diameter of the resin particles is 3 µm or more and 100 µm or less.
Ishihara et al. disclose a device wherein the resin spacer comprising no resin particles having a particle diameter of 1.4 times or more an average particle diameter of the resin particles or comprising 0.0006% or less of the resin particles having the particle diameter of 1.4 times or more the average particle diameter of the resin particles, relative to 100% of a whole number of each resin spacer (33) has a diameter of 3.5 µm, the claim limitations are met.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the resin spacer comprises no resin particles having a particle diameter of 1.4 times or more an average particle diameter of the resin particles or comprising 0.0006% or less of the resin particles having the particle diameter of 1.4 times or more the average particle diameter of the resin particles, relative to 100% of a whole number of the resin particles, wherein the resin spacer comprises no resin particles having a particle dimeter of 1.7 times or more the average particle diameter of the resin particles, wherein the resin spacer comprises no resin particles having a diameter of 0.5 times or less the average particle diameter of the resin particles or comprises 0.5% or less of the resin particles having the particles diameter of 0.5 times or less the average particle diameter of the resin particles, relative to 100% of the whole number of resin particles, wherein the average particles diameter of the resin particles is 3 µm or more and 100 µm or less since one would be motivated to obtain a uniform cell gap.  
Mori et al. also does not disclose the device comprising a recovery factor of 40% or more. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device comprising a recovery factor of 40% or more since one would be motivated to form an accurate and uniform cell gap (paragraph 0080).  Furthermore, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists (MPEP 2144.05).
Re claim 8, Mori et al. does not disclose the device comprising the resin particles, a number of which is 1 million or more.
It would have been obvious to one having ordinary skill before the effective filing date of the invention to employ the device wherein a number of the resin particles is 1 million or more. It is well known in the art that the quantity of spacers is determined with consideration of spacer density (which influences uniformity) and display size. Therefore, obtaining a device in which the resin particles comprises a number of 1 million in consideration of spacer density and display size is based on result effective variables requiring routine skill in the art.
Re claim 9, Mori et al. does disclose the device wherein the average particle diameter of the resin particles is 6.9 µm or more. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the average particle diameter of the resin particles is 6.9 µm or more.  It is well known in the art that the spacer diameter is determined in consideration of the desired cell gap.  Therefore, obtaining a device wherein the average particle diameter of the resin particles is 6.9 µm or more to obtain a desired cell gap is based on a result effective variable, requiring routine skill in the art.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al., Ishihara et al. and Hayashi et al., in view of Tanaka et al. (US 6,190,774).
Mori et al. does not disclose the device wherein each of the resin particles comprises a pigment.
Tanaka et al. disclose a device wherein each of the resin particles comprises a pigment (abstract).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the device wherein each of the resin particles comprises a pigment since one would be motivated to improve coloring effect and light shielding effect (abstract).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al., Ishihara et al. and Hayashi et al., in view of Ueda (US 2006/0109415 A1).
Mori et al. does not disclose the device wherein the 10% K value of the resin particles is 3000 N/mm2 or more.
Ueda discloses a device wherein the 10% K values of the resin particles is 200 to 15000 N/mm2 (paragraph 0046).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the 10% K values of the resin particles is 3000 N/mm2 or more since one would be motivated to maintain a proper gap (paragraph 0046).  Furthermore, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists (MPEP 2144.05).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot due to new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294. The examiner can normally be reached M-F, 10 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/RICHARD H KIM/Primary Examiner, Art Unit 2871